UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 FRAUNHOFER-GESELLSCHAFT ZUR
 FÖRDERUNG DER ANGEWANDTEN
 FORSCHUNG E.V,
        Plaintiff,
                                                    Miscellaneous Action No. 21-0014 (CKK)
        v.
 SIRIUS XM RADIO, INC.,

             Defendant.


                          MEMORANDUM OPINION AND ORDER
                                (November 23, 2021)

       This matter comes before the Court on Petitioner’s My-Chau Nguyen’s [16] Unopposed

Motion to Seal. This is an action to quash a subpoena issued by Plaintiff Fraunhofer

Gesellschaft Zur Fodering der angewandten Forschung E.V. (“Fraunhofer”) in a pending lawsuit

in the United States District Court for the District of Delaware, Fraunhofer Gesellschaft Zur

Fodering der angewandten Forschung E.V. v. Sirius XM Radio, Inc., No. 1:17-cv-00184

(“Underlying Action”). The Underlying Action concerns four patent infringement claims filed

against Sirius XM Radio, Inc. (“Sirius”). Fraunhofer seeks to depose Petitioner, a former

employee of Sirius.

       Petitioner’s [1] Motion to Quash has been fully briefed, but Petitioner seeks to file four

additional exhibits to her [15] Reply in Support of her [1] Motion to Quash under Seal. Pet’r’s

Mem. In Supp. at 1, ECF No. 16-1. Specifically, Petitioner seeks to file four exhibits related to

Sirius’ “internal marketing and business reports and communications.” Id. Fraunhofer does not

oppose the Motion.

       Although there is a general preference for public access in judicial proceedings, “this

right of access is far from absolute, as courts have recognized numerous exceptions to the

                                                1
general rule of openness.” New York v. Microsoft Crop., No. 08-cv-1233, 2002 WL 649385, at

*1 (D.D.C. Mar. 28, 2002) (citing Nixon v. Warner Commc’ns, 435 U.S. 589, 598 (1978)). The

Court considers six factors when evaluating a motion to seal:

       (1) The need for public access to the documents at issue; (2) the extent of previous public
       access to the documents, (3) the fact that someone has objected to disclosure and the
       identity of that person; (4) the strength of any property and privacy interests asserted; (5)
       the possibility of prejudice to those opposing disclosure; and (6) the purposes for which
       the documents were introduced through judicial proceedings.

EEOC v. Nat’l Children’s Ctr., Inc., 98 F.3d 1406, 1409 (D.C. Cir. 1996). Courts regularly

permit parties to file under seal where doing so “[p]rotects an entity’s ‘competitive standing’

through retain confidentiality in business information.” Microsoft, 2002 WL 649385, at *1.

       Having reviewed the exhibits in camera, the Court agrees that the exhibits are of the sort

that go to an entity’s “competitive standing.” Moreover, the court in the Underlying Proceeding

has already permitted these documents to be filed under seal as “Highly Confidential –

Attorneys’ Eyes Only” under the court’s protective order. See Order, ECF No. 90, Underlying

Action. As such, the Court shall permit Petitioner to file the additional exhibits, labeled as

Exhibits G-J in Attachment # 4 to Petitioner’s [16] Unopposed Motion to Seal, under seal, and

the Court shall consider those documents as if they were exhibits appended to Petitioner’s [1]

Motion to Quash.

       Wherefore, it is hereby

       ORDERED that Petitioner’s [16] Unopposed Motion to Seal is GRANTED.

       SO ORDERED.



Dated: November 23, 2021                                   /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge



                                                 2